Mr. Chief Justice Walker delivered the opinion of the Court: It is admitted both by the demurrer, and in argument, that appellants own the property as trustees of the church. This being so, the legal title is vested in them, to be held for the benefit of the cestuis que use. And they are empowered by the' law, and it is their duty, to use all reasonable and lawful means to execute the trust reposed in them. And, where the right of property is wrongfully invaded, and the enjoyment of the property by the beneficiaries, or any portion of them, is prevented, according to the uses and trusts declared, it becomes the duty of the trustees to employ all necessary legal means to protect them in the enjoyment of the right. This property was set apart exclusively for the use of the particular organization, for church purposes; and the body have the right to enjoy it, in the mode and according to the usages of the organization. The trustees of the organization itself, or others, have no right to pervert its use contrary to the recognized mode of transferring it to other purposes; and any attempt to do so may be restrained. This body has unquestionably the right to use the property for the purposes of worship, according to the rules for the government of the church; and they have the undoubted right to have religious exercises performed in the manner, and by the persons, designated by the rules and tenets governing the organization. Hor can others lawfully intrude upon those rights. Persons not selected in the mode prescribed by the church organization have no right to force themselves into their church, and to officiate or conduct the religious exercises of the church; and this is true, whether it be at stated or other periods of worship. Any one doing so, acts in violation of law, and in disregard of the rights of others. The demurrer, in this case, admits, that appellee has no legal or equitable right to officiate as minister in this church; that he has not been employed for that purpose, and that he is determined to exercise that office to the church unless prevented by force, for three years, to elapse from the time this bill was filed. It is, however, contended, that, although he may have violated the law, and may have committed a trespass, and may intend to-commit others, and thus deprive the church of its rights, he is amenable to the courts of law, and not to a court of equity. It is admitted, and such is the undoubted rule of law, that equity may assume jurisdiction even in eases where the law affords a remedy, for the purpose of preventing a multiplicity of suits, or irreparable injury from repeated trespasses. It is, however, urged, that the facts in this case do not bring it within this rule; that, for breaking, entering and occupying this building, damages may be recovered by an action at law, and the same remedy may be applied for each repetition of the trespass. This may be true, and yet there still not be a complete remedy. By what standard can the injury resulting from a deprivation of the exercise of religious privileges and the enjoyment of religious worship be measured % We are aware of no such rule, nor can we imagine one that could exist. if or is it an answer to say, that the congregation can enjoy all of the privileges under the ministrations of appellee. Unless they are satisfied with his worship, it would not be worship to them. But, inasmuch as this house is only used at regular recurring periods, and appellee has deprived the congregation of their right to use it on such occasions, and expresses a determination to do so in the future, for a long period to come, we think that a court of equity may take jurisdiction, and restrain the commission of future trespasses, and thereby prevent a multiplicity of suits; and especially so, when repetition of such acts as are charged in the bill, and admitted by the demurrer, are so highly calculated to lead to force and the breach of the peace. We therefore must hold, that the demurrer was improperly sustained to the bill, and that the decree of the court below must be reversed, and the cause remanded, with leave to appellee to answer the bill, and to establish any legal right he may have to perform the acts from which he insists he should not be enjoined. Decree reversed.